DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 29, 2022 has been entered.  Claims 1, 8, 13, and 15 were amended; and claims 2, 9, and 16 were cancelled.  Thus, claims 1, 3-8, 10-15, and 17-20 are pending.

Allowable Subject Matter
Claims 1, 3-8, 10-15, and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 8 and claim 15, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, performing an inversion on shallow measurements to produce a group of possible formation models that fit shallow measurements, applying a machine-learning algorithm to estimate a shallow formation structure, using the group of possible formation models that fit the shallow measurements, to produce the shallow formation structure, performing an inversion on deep measurements to produce a group of possible formation models that fit the deep measurements, performing an inversion on the deep measurements includes performing an inversion on one or more of the shallow measurements and the deep measurements and includes starting the inversion with the group of possible formation models that fit the shallow measurements, expanding the shallow formation structure using the group of possible formation models that fit the deep measurements to produce a deep formation structure, combining the shallow formation structure and the deep formation structure to produce a combined formation structure, and prospecting for hydrocarbons, planning well drilling, controlling well drilling, performing production analysis, or performing reservoir analysis based on the combined formation structure.  Therefore, claim 1, as well as claims 8 and 15, and dependent claims 3-7, 10-14, and 17-20 are allowable over the prior art of record.

It is noted that the closest prior art, U.S. Patent Publication US 2006/0095239 A1, to Frenkel, is directed to interpretation of measurements made by well logging instruments for the purpose of determining earth formation resistivity using multi-array resistivity data.
US Patent U.S. 10,527,753 B2, to Dupuis et al., discloses generating a formation model which includes running a process with a logging tool residing in a borehole in an earth formation to collect shallow measurements of a property of the formation, defined to be measurements of the property of the formation adjacent the borehole and adjacent the logging tool.

In the Amendment, filed on June 29, 2022, claim 1 was amended to recite “prospecting for hydrocarbons, planning well drilling, controlling well drilling, performing production analysis, or performing reservoir analysis based on the combined formation structure.”  Claims 8 and 15 were amended similarly.  Under Step 2A, Prong 2, of the 2019 Revised Patent Subject Matter Eligibility Guidance, dated 01/07/2019, the Examiner determined that the limitation of “prospecting for hydrocarbons, planning well drilling, controlling well drilling, performing production analysis, or performing reservoir analysis based on the combined formation structure,” as set forth instant claims, independent claim 1, as well as claims 8 and 15, integrates the recited subject matter into a practical application, and are not directed to an abstract idea, and are patent eligible subject matter.  Therefore, claim 1, as well as claims 8 and 15, and dependent claims 3-7, 10-14, and 17-20 recite patent eligible subject matter.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Primary Examiner, Art Unit 2864